Title: General Orders, 29 May 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Tuesday May 29th 1781
                            Parole
                            Countersigns
                        
                        At a Garrison Court martial held at Philadelphia the 4th of April 1781 by order of Major General St Clair
                            whereof Major James Moore was President.
                        Lieutenant John Bigham of the 5th Pennsylvania Regiment, charged for "Spending or misapplying money given to
                            him for the purpose of paying the third bounty to recruits" was tried, found Guilty of the charge being a breach of the
                            4th article 12th section of the articles of war and sentenced to be Cashiered.
                        The Commander in Chief Approves the sentence. He is sorry he cannot in compliance with the Recommendation of
                            the Court restore Lieutenant Bigham to his former Rank and Command. The reasons which have been assigned by him for
                            applying the public money committed to his care to other purposes than those for which it was intended are not in the
                            General’s opinion sufficient to justify the breach of Trust.
                        At a General Court Martial held at the Park of Artillery by order of Major General St Clair and continued by
                            adjournments from the 22d to the 26th of May inclusive--Lieutenant Colonel Stephens President.
                        Lewis Seely Matross in the 2d regiment of Artillery charged with "Repeated Desertion."
                        Benjamin Harley Matross in the 3d regiment charged with "Desertion and reinlisting" and 
                        Robert Barber Matross in the same regiment charged with "Desertion and attempting to go to the Enemy"
                        were tried found Guilty and sentenced to suffer Death more than two thirds of the Court agreeing thereto.
                        The Commander in Chief approves the above sentences.
                        John Hennessee soldier in the late 4th New York regiment charged "with Desertion and indeavouring to go to
                            the enemy tried by the General Court martial held at West Point the 19th instant whereof Major Moses Ashley was president and
                            William King of the 1st New York regiment charged with "Desertion" tried by the General Court martial held at West Point
                            by order of Brigadier General Patterson the 22d instant whereof Lieutenant Colonel Commandant Smith was President, were
                            found Guilty and sentenced to suffer Death more than two thirds of each Court agreeing.
                        The Commander in Chief approves the above sentences.
                        Untill a more extensive plan for exercising and manœuvring can be adopted the Commander in Chief hopes and
                            expects Officers of every rank will pay particular attention to the instruction of their recruits agreeably to the fifth
                            Chapter of the Regulations for the Order and Discipline of the Army; and the Exercising such of their men as are already
                            acquainted with the different Articles explained in the fifth agreeably to the Sixth Chapter of the same Regulations.
                    